COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  GERONIMO FRANCISCO RIVERA                        §                No. 08-19-00223-CR
  A/K/A GERONIMO FRANCISCO
  RIVERA-LOZOYA,                                   §                  Appeal from the

                         Appellant,                §                 171st District Court

  v.                                               §              of El Paso County, Texas

  THE STATE OF TEXAS,                              §                (TC# 20150D05113)

                         State.                    §

                                               §
                                             ORDER

       On June 24, 2019, Geronimo Francisco Rivera was sentenced to sixty years confinement,
following his conviction for aggravated sexual assault. He filed a motion for new trial, and
amended motion for new trial, both of which were denied, and then he filed a notice of appeal on
September 3, 2019. His attorney notes that he requested the reporter’s record on September 10,
2019. The Clerk’s Record was timely filed; the reporter’s record has not.
        This Court has now received five requests to extend the time to file the reporter’s
record. All recite that the delay is based on the crush of other work and appeals that the court
reporter is working on. We granted the third and fourth extension, with orders stating in all caps
that no further extension would be considered. In the face of that language, the court reporter has
now filed a fifth motion to extend the time to file the reporter’s record.
       In the past, this Court has exercised its authority to remand situations like this for a hearing
to have the trial court determine the impediments to obtaining timely records on appeal. We are
aware that some of our sister courts have gone so far as to issue orders to local comptrollers
prohibiting them from issuing paychecks to court reporters until a specified record is filed.
        In this case, we choose to exercise our discretion to grant the request until March 15, 2020,
with the very clear directive that there will not be a sixth extension filed in this case. We will take
the steps necessary to ensure that the record is filed, and that this appeal can proceed. We also
                                                  1
alert Appellant’s and the State’s counsel, that while the delay in filing the reporter’s record is not
their fault, the delay already built into this appeal will necessitate that we will treat any extensions
of time in the filing their respective briefs in a much more circumspect manner. Being forewarned,
counsel should plan their schedules accordingly.
       IT IS SO ORDERED this 24th day of February, 2020.

                                               PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                   2